Citation Nr: 1743488	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for compartment syndrome of the right/left lower extremity, status post fasciotomy. 

2.  Entitlement to an initial compensable rating for surgical scar at the right anterolateral leg, status post fasciotomy.  

3.  Entitlement to an initial compensable rating for surgical scar at the left anterolateral leg, status post fasciotomy.

4.  Entitlement to an initial compensable rating for surgical scar at the left posteromedial leg, status post fasciotomy.

5.  Entitlement to an initial compensable rating for surgical scar at the right posteromedial leg, status post fasciotomy.

6.  Entitlement to an initial compensable rating for osteoarthritis of the left foot. 

7.  Entitlement to an initial compensable rating for osteoarthritis of the right foot. 

8.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendinosis.   

9.  Entitlement to an initial compensable rating for hypertension. 

10.  Propriety of a separate compensable rating for surgical scar of the right foot, status post surgery.  

11.  Propriety of a separate compensable rating for surgical scar of the left foot, status post surgery.  

12.  Entitlement to an initial compensable rating for anosmia and dysosmia. 

13.  Entitlement to service connection for varicose veins. 

14.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a September 2015 rating decision issued by the RO in St. Petersburg, Florida.  Jurisdiction is currently in the RO in St. Petersburg, Florida.      


FINDING OF FACT

In a correspondence received in June and August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he was withdrawing all issues currently on appeal within VA.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for compartment syndrome of the right/left lower extremity, status post fasciotomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for surgical scar at the right anterolateral leg, status post fasciotomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for surgical scar at the left anterolateral leg, status post fasciotomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
4.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for surgical scar at the left posteromedial leg, status post fasciotomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for surgical scar at the right posteromedial leg, status post fasciotomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for osteoarthritis of the left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for osteoarthritis of the right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for right shoulder tendinosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for withdrawal of an appeal on the issue of propriety of a separate compensable rating for surgical scar of the right foot, status post surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

11.  The criteria for withdrawal of an appeal on the issue of propriety of a separate compensable rating for surgical scar of the left foot, status post surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

12.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for anosmia and dysosmia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

13.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for varicose veins have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

14.  The criteria for withdrawal of an appeal on the issue of entitlement to a higher rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement, received in June 2017, expressing his desire to withdraw his appeal as to entitlement to an initial rating in excess of 10 percent for compartment syndrome of the right/left lower extremity, status post fasciotomy; entitlement to an initial compensable rating for surgical scar at the right anterolateral leg, status post fasciotomy; entitlement to an initial compensable rating for surgical scar at the left anterolateral leg, status post fasciotomy; entitlement to an initial compensable rating for surgical scar at the left posteromedial leg, status post fasciotomy; entitlement to an initial compensable rating for surgical scar at the right posteromedial leg, status post fasciotomy; entitlement to an initial compensable rating for osteoarthritis of the left foot; entitlement to an initial compensable rating for osteoarthritis of the right foot; entitlement to an initial rating in excess of 10 percent for right shoulder tendinosis; entitlement to an initial compensable rating for hypertension; propriety of a separate compensable rating for surgical scar of the right foot, status post surgery; propriety of a separate compensable rating for surgical scar of the left foot, status post surgery; entitlement to an initial compensable rating for anosmia and dysosmia; and entitlement to service connection for varicose veins.  

Additionally, in a statement received in August 2017, the Veteran specifically stated that he withdraws all appeals that are pending at the VA.

As the Veteran has withdrawn his appeal as to all issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and these issues are dismissed.


ORDER

The appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for compartment syndrome of the right/left lower extremity, status post fasciotomy is dismissed.  

The appeal regarding the issue of entitlement to an initial compensable rating for surgical scar at the right anterolateral leg, status post fasciotomy is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for surgical scar at the left anterolateral leg, status post fasciotomy is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for surgical scar at the left posteromedial leg, status post fasciotomy is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for surgical scar at the right posteromedial leg, status post fasciotomy is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for osteoarthritis of the left foot is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for osteoarthritis of the right foot is dismissed. 

The appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for right shoulder tendinosis is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for hypertension is dismissed. 

The appeal regarding the issue of propriety of a separate compensable rating for surgical scar of the right foot, status post surgery is dismissed. 

The appeal regarding the issue of propriety of a separate compensable rating for surgical scar of the left foot, status post surgery is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for anosmia and dysosmia is dismissed. 

The appeal regarding the issue of entitlement to service connection for varicose veins is dismissed. 

The appeal regarding the issue of entitlement to a higher rating for tinnitus is dismissed. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


